DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Cheng-Ju Chiang on 01/13/2021 and 01/14/2021.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 1, line 21, “open” has been changed to --includes--.
Claim 5, line 8, the second occurrence of “portion” has been changed to --position--.
Claim 5, lines 11-13, “the upper active potion is movable fastened to the lower active portion, so the upper active portion will generate an upward resilience fore to make the pressed upper active portion of the key cap bounce upward to return to an original position,” is deleted.
Claim 5, line 14, “the original portion” has been changed to --an original   position--.
Claim 9, line 8, “covered on” has been changed to --position--.
Claim 9, line 31, “open” has been changed to --includes--.
Claim 13, line 8, the second occurrence of “portion” has been changed to --position--.
Claim 13, lines 11-13, “the upper active portion is movably fastened to the lower active portion, so the upper active portion will generate an upward resilience force to make the pressed upper active portion of the key cap bounce upward to return to an original position," is deleted.
Claim 13, line 14, “the original portion” has been changed to --an original position--.
Claim 19, line 10, “covered on” has been changed to --covering--.
Claim 19, line 11, “with” is deleted.
Claim 19, line 13, “movable” has been changed to --movably--.
Claim 19, line 23, “portion” has been changed to --position--.
Claim 19, lines 25-28, “the upper active portion is movably fastened to the lower active portion, so the upper active portion will generate an upward resilience force to make the pressed upper active portion of the key cap bounce upward to return to an original position,” is deleted.
Claim 19, line 29, “the original portion” has been changed to --an original position.--.
	Claim 20, line 3, “a lower active portion and a lower pivot portion” has been changed to --the lower active portion and the lower pivot portion--.

	IN THE SPECIFICATION:
	Par. [0007], line 19, “pressing portion” has been changed to --pressing position--.
	Par. [0007], line 25, “original portion” has been changed to --original position--.
	Par. [0023], line 12, “pressing portion” has been changed to --pressing position--.
	Par. [0025], line 8, “original portion” has been changed to --original position--.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE A CAROC whose telephone number is (571)272-2730. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHEIREN MAE A CAROC/Primary Examiner, Art Unit 2833